DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicants' arguments, filed October 12, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

New grounds of rejection are set forth below in light of the amendments to the claims, although the same primary reference (Xiong et al.) is used in these new rejections. 
Regarding Xiong et al., Applicants argue that this reference does not provide a reason to include a polysaccharide in the hydrogel and as whole is directed to hydrogels with high drug loadings, only exemplifying loading one molecule into the lipogel. The enhanced loading is due to the unique characteristics of the drug and side chains of the polyacrylic acid hydrogel. Based on the teachings of Xiong, the skilled person would not have a reason to add a polysaccharide to the hydrogel as there is no expectation of maintaining or increasing drug loading.
.

Drawings

The drawings were received on October 12, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 5, 8, 20, 39 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2014/0127287) in view of Monshipouri et al. (US 5,626,870).
Xiong et al. discloses lipogel (liposome-encapsulated hydrogel) drug delivery systems that allow for high drug loading and sustained release (whole document, e.g., abstract and ¶ [0003]). The low tensile strength of hydrogels limit their use as drug delivery systems (¶ [0006]) and it is difficult and time consuming to PEGylate or modify pre-made hydrogel nanoparticles (¶ [0007]). The elastic phospholipid bilayer shell provides additional mechanical strength to the encapsulated hydrogel and allows for easy surface modification such PEGylation, addition of targeting ligands or antibody attachments (¶ [0009]). The liposomal bilayer may include any lipids or liposomes known in the art and among the suitable lipids that are specifically exemplified are the neutral lipid 1,2-dioleoyl-sn-glycero-3-phosphatidylcholine (DOPC) and the anionic lipid  1,2-distearoyl-sn-glycerol-3-phosphaethanolamine (DSPE) and combinations thereof can also be used (¶ [0030]). Cationic lipids are not specifically exemplified or used in the examples to prepare liposomes and therefore the liposomes used in preparing the lipogels are non-cationic. The lipogels can be surface modified by the addition of target ligands or antibodies (¶ [0039]). Suitable diameters for the lipogel are about 100 to about 400 nm (¶ [0038]), so the resulting particles are nanoparticles. The hydrogel 
An exemplary lipogel with a ligand conjugate to the surface is not prepared.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare lipogels as in Xiong et al. that comprise a ligand such as an antibody on the surface.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Xiong et al. discloses the preparation of lipogels and while any lipids can be used, those exemplified and used in the examples are non-cationic, resulting in a non-cationic liposome portion of the lipogel as required by the instant claims. The lipid bilayer surface of such particles can be readily modified with ligands such as antibodies and when such ligands are attached, a functionalized lipid is present in the liposome.
The use of an alginate hydrogel is not disclosed.
Monshipouri et al. discloses a method of fabricating hydrogel particles within liposomes (whole document). A variety of substances can be encapsulated including growth factors, peptide drugs and chemical substances such as an antibiotic or anti-inflammatory drugs or vitamins (col 4, ln 32 – 45). Any hydrogel substance known to those skilled in the art may be used and examples of chitosan, K-carrageenan or sodium or calcium alginate, which are all polysaccharides, are given (col 2, ln 60 – 65). As shown schematically in figure 1, the materials are prepared by adding a sodium alginate solution is to the lipid film, which is then washed and the intra-liposomal alginate solidified by addition of calcium chloride solution. The resultant particles have 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use an alginate material for the hydrogel portion of the lipogel particles of Xiong et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Monshipouri et al. exemplifies various polysaccharides including alginate as suitable for use as the hydrogel portion of lipogel particles. Depending on the material to be encapsulated, alginate can be a compatible matrix that can encapsulate and provide controlled release of the encapsulated material and the person of ordinary skill in the art can select from among the hydrogel materials such as the polysaccharide alginate that is known in the prior art as suitable for use as the hydrogel portion of lipogel particles.

Claims 6, 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. and Monshipouri et al. as applied to claims 1, 2, 5, 8, 20, 39 and 85 above, and further in view of Guo et al. (Theranostics, 2016).
Xiong et al. and Monshipouri et al. are discussed above. Xiong et al. also discloses that the drug delivery system includes at least one active agent and among the suitable active agents are pDNA, dsRNA and siRNA (¶ [0045]).
A combination of 85:5:10 DOPC:DODAP:DSPE-PEG-COOH for the liposome portion of the lipogel is not disclosed.
in vitro and in vivo angiogenic activities of TNBC cells (p 12, col 1, ¶ 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the liposome construct of Guo et al. to encapsulate an polysaccharide such as alginate hydrogel to prepare lipogel construct as taught by Xiong et al. and Monshipouri et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the liposome construct of Guo with 85:10:5 DOPC:DODAP:DSPE-PEG-COOH and ICAM-1 antibody targeting ligand was able to deliver the cargo to the desired cells and thus can be used to prepare a lipogel with improved cargo characteristics. That lipogel provides for targeted delivery, high loading .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. and Monshipouri et al. as applied to claims 1, 2, 5, 8, 20, 39 and 85 above, and further in view of Gunawan et al. (Biomaterials, 2011).
Xiong et al. and Monshipouri et al. are discussed above.
The presence of multiple targeting antibodies is not disclosed.
Gunawan et al. discloses that cell adhesion molecules such as E-selectin and ICAM-1 have been reported to cluster following engagement in a cytokine or shear induced response and such clustering is required for subsequent cell signaling and gene expression (p 9858, col 2, ¶ 2). As drug delivery vehicles designed to target inflamed epithelium may benefit from understanding the temporal dynamics of molecules expressed on the EC (endothelial cell) surface, the expression of VCAM1 and E-selectin as a function of time was studied (p 9849, col 1, ¶ 3). Liposomes with a complementary surface presenting to ECs resulted in increased binding relative to liposomes presenting either aVCAM1 or aE-selectin alone (p 9852, col 2, ¶ 4). A liposome with a 1:1 ratio aVCAM1:aE-selectin antibodies has maximal binding at 6 and 24 hours to IL-1α activated ECs (abstract).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple antibodies onto the lipogels of Xiong et al. and Monshipouri et al. The person of ordinary skill in the art would have been motivated .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants request that the provisional rejections be held in abeyance until at least one pending claim is deemed allowable.
As no claims are indicated as allowable, the rejections below are set forth. 

Claims 1, 2, 5, 8, 20, 22, 39 and 85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 9 – 13, 18, 19, 21, 26 and 30 of copending Application No. 16/494,551 in view of Xiong et al. (US 2014/0127287), Monshipouri et al. (US 5,626,870) and Pannier et al. (Nanotech for Nucleic Acid Delivery, 2013).
The claims of US’551 recite liposomes that comprise a lipid bilayer, two different antibodies conjugated to the surface and an encapsulated therapeutic agent (claim 1). Neutral lipids such as DOPC, anionic lipids, functionalized lipids such as DSPE-PEG-COOH and pH-responsive lipids such as DODAP can be present in the liposome (claims 2 – 5, 9, 12 and 13). 
The presence of a polysaccharide hydrogel encapsulated in the liposome is not claimed.
Xiong et al. and Monshipouri et al. discussed above.
Pannier et al. discloses that hydrogel mediated delivery for gene delivery applications has been studied can be used to provide efficient delivery of genes (abstract). The delivery of genes inside a matrix may be a better model for in vivo gene transfer and can be used to transfect cells infiltrating the scaffold and can serve as a depot that contains genes or siRNA that can transfect cells as the cells infiltrate the scaffold or as the scaffold is degraded and the genes/siRNA released. (¶ bridging p 151 and 152)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alginate hydrogel core into the liposomes of US’551, resulting in nanoparticles as claimed.  The person of ordinary .
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 5, 6, 8, 14, 15, 20 – 22, 39 and 85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims Xiong et al. (US 2014/0127287), Monshipouri et al. (US 5,626,870), Pannier et al. (Nanotech for Nucleic Acid Delivery, 2013) and Guo et al. (Theranostics, 2016). 
The claims of US’551, Xiong et al., Monshipouri et al. and Pannier et al. are discussed above.
A combination of 85:5:10 DOPC:DODAP:DSPE-PEG-COOH for the liposome portion of the lipogel is not claimed or disclosed.
Guo et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the liposome construct of Guo et al. to prepare the lipogel construct of US’551, Monshipouri et al., Pannier et al. and Xiong et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the liposome 
This is a provisional nonstatutory double patenting rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618